Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed August 27th, 2020. Applicant’s amendments to claims 2-3, 5, and 13, have been deemed sufficient to overcome the previous 35 USC § 112(b) rejections. However, Applicant's arguments filed 11/27/2020 have been fully considered but they are not fully persuasive for the reasons seen below. All other rejections under 35 USC § 103 have additionally been maintained and are included below, with minor changes to reflect amendments.

	Applicant argues that the cited art fails to disclose constructing a map of stored 2D and 3D geo-referenced visual features with inertial measurement unit data, comparing the features extracted to geo-referenced visual features, and in the chance that they do not match determine a pose of the device using measurements from a previous frame and the current frame of the image captured. Specifically applicant argues Eade fails to disclose constructing a 2D and 3D map with an inertial measurement unit tracking data for respective images because Eade constructs the two maps separately instead of concurrently as claimed. However, Eade discloses a means for 

	Additionally, applicant argues that Eade and Moeglein fail to teach or suggest comparing the extracted features to the stored visual features and if one of the features do not match to determine a pose using data and location information from a previous frame and the current frame. However, Eade discloses a means for the robot to detect new physical landmarks and determine if they are indeed new or previously visited “old” physical landmarks in the environment [0110]. Eade further goes on to disclose the process by identifying the object by determining if there are any common features between this potential “new” landmark and previously identified landmarks by comparing the current images to pre-identified images of a 

	Applicant also argues that Eade does not teach when the features do not match a visual feature stored to determine a pose of the platform using location of a previous frame and a current location frame of the device. Instead applicant argues that Eade only discloses mapping new nodes and landmarks while recording the pose and orientation of the robot between frames when a feature does not match as expected. However, Eade discloses navigation system including a robot that is able to move about an environment and determine a pose of the robot and a landmark in order to identify new physical features in the environment. In doing so the navigational system utilized to determine new landmarks takes images of the environment and uses these images to determine pose information of the robot relative to the physical landmark [0046] and [0048]. Robots can also use dead reckoning devices in order to determine the current pose and orientation during traversal of the environment [0097] which is in turn used to assist the system in identifying new landmarks i.e. when a new landmark feature is discovered the location including the pose information of the navigational robot and the images of the landmark are stored on a map in order to determine the features of the landmark in the environment as a whole i.e. when features for a landmark do not match a previously identified landmark the pose information and images are utilized to store the location and features of this newly discovered landmark if it meets the requirements of the system to classify as a landmark, and the only way to determine if the landmark is a new landmark or a previously identified landmark is to compare them to previously identified images and map information of the navigational system [0104-0105], see also [0153] where the comparison of new and previously captured images is further discussed.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
	
	Claims 1-2, 4-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eade et al. (US Pre-Granted Publication No. US 2012/0121161 A1 hereinafter “Eade”) in view of Moeglein et al. (US Pre-Granted Publication No. US 2015/0094089 A1 hereinafter “Moeglein”) further in view of Hoffmann et al (US Pre-Granted Publication No. US 2015/0190925 A1 hereinafter “Hoffmann”).

	Regarding claim 1 Eade discloses:

	A collaborative navigation and mapping subsystem for determining a pose of a platform device, (Eade [0045-0046] [0097] wherein the pose nodes are poses of the robot/vehicle) 
the collaborative navigation and mapping subsystem comprising one or more non-transitory machine accessible storage media and comprising instructions executable by one or more processors to cause a computing system to: (Eade [0051] [0097] wherein the system includes non-transitory medium to operate the mapping and navigation) construct a map of stored 2D (Eade [0082] see also [0105] wherein 2D features are stored) and 3D geo-referenced visual features (Eade [0104] [0168] wherein the landmark data can be 3D) associated with inertial measurement unit (IMU) tracking data (Eade [0096-0097] wherein the robots include IMU or can use an external IMU from a phone or tablet) for respective images captured by a … capture images proximate the platform device using a camera and capture corresponding motion measurements of the platform device using an IMU device; (Eade [0096] [0097] wherein the internal sensors use components that make up the IMU (gyro accelerometer etc.) and combines images and data to create a map) extract features of a current frame of the images captured by the camera; (Eade [0111] wherein visual features are used to determine a current position of the robot) match features and track feature information between a previous frame and the current frame of the images captured by the camera; (Eade [0110-0111] [0121] Fig. 2a-2b wherein the robot reevaluates old/previous features from various angles, i.e. uses current and previous frames to identify features see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map) compare the extracted features to the stored geo-referenced visual features; (Eade [0110] Fig. 2a-2b wherein the robot reevaluates old/previous features from various angles, i.e. uses current and previous frames to identify features) if at least one of the extracted features does not match a stored geo-referenced visual feature, determine a pose for the platform device using IMU measurements propagated from a location of a capture of a previous frame having an associated pose of the platform device and relative motion information between the previous frame and the current frame of the images captured by the camera determined using the tracked feature information; (Eade [0046] [0048] [0097] [0104-0105] wherein the robot mapping consists of landmark and pose nodes, and when a new landmark is marked, a pose/orientation of the robot is recorded, see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map) and if at least one of the extracted features matches a stored geo-referenced visual feature, determine a pose for the platform device using location information associated with the matched, geo-referenced visual feature and relative motion information between the previous frame and the current frame (Eade [0110-0111] [0121] Fig. 2a-2b wherein the robot reevaluates old/previous features from various angles, i.e. uses current and previous of the images captured by the camera determined using the tracked feature information. (Eade [0050] wherein matches in the camera are used to determine if the position of the landmark is correct). 

	Eade does not appear to disclose:

	a plurality of platform devices; or during GPS-denied or GPS-restricted navigation, 

	However, in the same field of endeavor of vehicle navigation Hoffman discloses:

	“a plurality of platform devices” (Hoffman [0116] wherein the system includes multiple robots to image a surrounding and interact with objects in the environment based on stored images from multiple robots)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine multiple robots of Hoffman with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of mapping an environment with shared images of multiple robots in order to accurately and quickly improve and update the environment with accumulated image data (Hoffman [0116] [0130]).

	Additionally Eade and Hoffman do not appear to disclose:

	during GPS-denied or GPS-restricted navigation, 

	However, in the same field of endeavor of vehicle navigation Moeglein discloses:

	“during GPS-denied or GPS-restricted navigation,” (Moeglein [0081] wherein wireless navigation signals are weak and limited navigation capabilities exist)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the GPS restriction mode of Moeglein with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of accurately mapping and navigating an environment even in situations where GPS positioning would be limited (Moeglein [0081-0082]).

	Regarding claim 2 Eade in view of Hoffman and Moeglein discloses all of the limitations of claim 1 and Eade further discloses:

	The collaborative navigation and mapping subsystem of claim 1, wherein constructing the map comprises: for each of … devices: (Eade [0096] wherein the mapping includes a scout and additional entity, and both the VSLAM (visual simultaneous localization and mapping) can be used and updated by this other entity with additional processing to ensure accurate data sharing) capturing respective images proximate the platform device using a respective camera; extracting respective visual features for the captured images; (Eade [0111] wherein visual features are used  capturing corresponding motion measurements of the platform device during the image capture using a respective IMU device;  32WO 2017/172778PCT/US2017/024554 (Eade [0096] wherein the internal sensors use components that make up the IMU (gyro accelerometer etc.) and combines images and data to create a map) capturing respective GPS measurements for each of the extracted features; (Eade [0096] where the GPS sensor is used to observe the environment) and determining and storing a respective pose for each of the extracted features using the IMU and GPS measurements. (Eade [0046] [0048] [0104-0105] wherein the robot mapping consists of landmark and pose nodes, and when a new landmark is marked, a pose/orientation of the robot is recorded).

	Eade does not appear to disclose:

	a plurality of platform devices

	However, in the same field of endeavor of vehicle navigation Hoffman discloses:

	“a plurality of platform devices” (Hoffman [0116] wherein the system includes multiple robots to image a surrounding and interact with objects in the environment based on stored images from multiple robots)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine multiple robots of Hoffman with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to 

	Regarding claim 4 Eade in view of Hoffman and Moeglein discloses all of the limitations of claim 1 and Eade further discloses:

	The collaborative navigation and mapping subsystem of claim 1, wherein at least one of feature information for each of the extracted and stored visual features, IMU measurements for each of the extracted and stored visual features, and pose information for each of the extracted and stored visual features is (Eade [0046] [0048] [0104-0105] wherein the robot mapping consists of landmark and pose nodes, and when a new landmark is marked, a pose/orientation of the robot is recorded) shared among at least two of the plurality of platform devices.  (Eade [0095-0096] wherein the mapping includes a scout and additional entity).

	Additionally and as an alternative, Eade does not appear to disclose:

	shared among at least two of the plurality of platform devices.

	However, in the same field of endeavor of vehicle navigation Hoffman discloses:

shared among at least two of the plurality of platform devices.” (Hoffman [0116] wherein the system includes multiple robots to image a surrounding and interact with objects in the environment based on stored images from multiple robots)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine multiple robots of Hoffman with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of mapping an environment with shared images of multiple robots in order to accurately and quickly improve and update the environment with accumulated image data (Hoffman [0116] [0130]).


	Regarding claim 5 Eade in view of Moeglein and Hoffman discloses all of the limitations of claim 1 and Eade further discloses:

	The collaborative navigation and mapping subsystem of claim 1, wherein a match between at least one of the extracted features and at least one of the stored geo-referenced visual feature is used to establish a loop closure.  (Eade [0037] wherein the similar SLAM system uses looping in order to recognize landmarks).

	Regarding claim 6 Eade discloses:

A collaborative localization system, comprising: a … platform devices, each of the platform devices comprising: a data radio to share visual feature and pose information among at least two of the … platform devices; a camera to capture images associated with a location of the platform device; (Eade [0096] wherein the mapping includes a scout and additional entity, and the sharing of the map includes alterations to compensate for differences in visual sensors)  a GPS to capture position information of the platform device; (Eade [0096] where the GPS sensor is used to observe the environment) an inertial measurement unit (IMU) to capture motion information of the platform device; (Eade [0096] wherein the internal sensors use components that make up the IMU (gyro, accelerometer, etc.) and combines images and data to create a map) a collaborative navigation and mapping subsystem comprising one or more non-transitory machine accessible storage media and comprising instructions executable by one or more processors to (Eade [0051] wherein the system includes non-transitory medium to operate the mapping and navigation) cause a computing system to: construct a map of 2D (Eade [0082]) and 3D geo-referenced visual features (Eade [0168] wherein the landmark data can be 3D) associated with IMU tracking data for respective images captured by 33WO 2017/172778PCT/US2017/024554 the … platform devices; (Eade [0096] wherein the robots include IMU or can use an external IMU from a phone or tablet) … capture images using the camera and capture corresponding motion measurements of the platform device using the IMU device; (Eade [0096] wherein the internal sensors use components that make up the IMU (gyro, accelerometer, etc.) and combines images and data to create a map) extract features of a current frame of the images captured by the camera; (Eade [0111] wherein visual features are used to determine a current position of the robot) match features and track feature information between a previous frame and the current frame of the images captured by the camera; (Eade [0110-0111] [0121] Fig. 2a-2b wherein the robot reevaluates old/previous features compare the extracted features to the stored geo-referenced visual features; (Eade [0110] Fig. 2a-2b wherein the robot reevaluates old/previous features from various angles, i.e. uses current and previous frames to identify features) if at least one of the extracted features does not match a stored geo-referenced visual feature, determine a pose for the platform device using IMU measurements propagated from a location of a capture of a previous frame having an associated pose of the platform device and relative motion information between the previous frame and the current frame of the images captured by the camera determined using the tracked feature information; (Eade [0046] [0048] [0104-0105] wherein the robot mapping consists of landmark and pose nodes, and when a new landmark is marked, a pose/orientation of the robot is recorded see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map) and if at least one of the extracted features matches a stored geo- referenced visual feature, determine a pose for the platform device using location information associated with the matched, geo- referenced visual feature and relative motion information between the previous frame and the current frame (Eade [0110-0111] [0121] Fig. 2a-2b wherein the robot reevaluates old/previous features from various angles, i.e. uses current and previous frames to identify features see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map)  of the images captured by the camera determined using the tracked feature information. (Eade [0050] wherein matches in the camera are used to determine if the position of the landmark is correct).

	Eade does not appear to disclose:

	a plurality of platform devices or during GPS-denied or GPS-restricted navigation, 

	However, in the same field of endeavor of vehicle navigation Hoffman discloses:

	“a plurality of platform devices.” (Hoffman [0116] wherein the system includes multiple robots to image a surrounding and interact with objects in the environment based on stored images from multiple robots)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine multiple robots of Hoffman with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of mapping an environment with shared images of multiple robots in order to accurately and quickly improve and update the environment with accumulated image data (Hoffman [0116] [0130]).

	However, in the same field of endeavor of vehicle navigation Moeglein discloses:

	“during GPS-denied or GPS-restricted navigation,” (Moeglein [0081] wherein wireless navigation signals are weak and limited navigation capabilities exist)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the GPS restriction mode of Moeglein with the vehicle navigation system 

	Regarding claim 7 Eade in view of Hoffman and Moeglein discloses all of the limitations of claim 6 and further discloses:

	The collaborative localization system of claim 6, wherein the collaborative navigation and mapping subsystem comprises: a visual odometry module to match features and track feature information between a previous frame and the current frame of the images captured by the camera; (Eade [0187] wherein the land marking includes odometry between the views see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map) a landmark matching module to compare the extracted features to the stored geo-referenced visual features; (Eade [0050] wherein matches in the camera are used to determine if the position of the landmark is correct) … to determine the pose for the platform device.  (Eade [0050] wherein matches in the camera are used to determine if the position of the landmark is correct).

  	Eade does not appear to disclose:

	and an inference module 

	However, in the same field of endeavor of vehicle navigation Moeglein discloses:

	“and an inference module” (Moeglein [0103] wherein processing unit 152 is determined to be equivalent to the inference module (mapping module [0041]))

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the inference module of Moeglein with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of accurately mapping and navigating an environment even in situations and correctly identify features during mapping based on visual information (Moeglein [0103] [0150]).

	Regarding claim 9 Eade in view of Hoffman Moeglein discloses all of the limitations of claim 6 and Eade further discloses:

	The collaborative localization system of claim 6, wherein the collaborative navigation and mapping subsystem comprises: a sensor processing module to pre-process sensor measurements to be communicated (Eade [0094-0096] wherein the differences in sensors i.e. heights of cameras is processed to accommodate the differences i.e. when the cameras are attached at different heights the images are processed to accommodate for differences) …

	Eade does not appear to disclose:

	to the inference module 



	“to the inference module” (Moeglein [0103] wherein processing unit 152 is determined to be equivalent to the inference module (mapping module [0041]))

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the inference module of Moeglein with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of accurately mapping and navigating an environment even in situations and correctly identify features during mapping based on visual information (Moeglein [0103] [0150]).

	Regarding claim 10 Eade in view of Hoffman and Moeglein discloses all of the limitations of claim 6 and Eade further discloses:

	The collaborative localization system of claim 6, wherein the camera comprises at least one of a stereo camera (Eade [0108] wherein the camera is stereoscopic) …

	Eade does not appear to disclose 

	and a monocular camera. 

	However, in the same field of endeavor of vehicle navigation Moeglein discloses:

and a monocular camera.” (Moeglein [0051]).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the monocular camera of Moeglein with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for an additional means of imaging that is both accurate and robust during mapping operations (Moeglein [0051]).

	Regarding claim 11 Eade in view of Hoffman and Moeglein disclose all of the limitations of claim 6 and Eade further discloses:

	The collaborative localization system of claim 6, comprising sensors including at least one of a … odometer (Eade [0187] wherein the land marking includes odometry between the views) … for providing measurements to the collaborative navigation and mapping subsystem for determining a pose for a respective platform. (Eade [0050] wherein matches in the camera are used to determine if the position of the landmark is correct)

	Eade does not appear to disclose:

	a barometer or and magnetometer

	However in the same field of endeavor of vehicle navigation Moeglein discloses:

a barometer,” and “and [a] magnetometer” (Moeglein [0034] [0037] [0039] [0129]).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the monocular camera of Moeglein with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for accurate mapping and additional information during operation (Moeglein [0034]).

	Regarding claim 12 Eade discloses:

	A method for determining a pose of a platform device, comprising: … capturing images proximate the platform device using a camera (Eade [0096] wherein the mapping includes a scout and additional entity, and the sharing of the map includes alterations to compensate for differences in visual sensors)  and capturing corresponding motion measurements of the platform device using an inertial measurement unit (IMU) device; (Eade [0096] wherein the internal sensors use components that make up the IMU (gyro, accelerometer, etc.) and combines images and data to create a map) extracting features of a current frame of the images captured by the camera; (Eade [0111] wherein visual features are used to determine a current position of the robot) matching features and tracking feature information between a previous frame and the current frame of the images captured by the camera; (Eade [0110-0111] [0121] Fig. 2a-2b wherein the robot reevaluates old/previous features from various angles, i.e. uses current and previous frames to identify features see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map) comparing the extracted features to previously stored geo-referenced visual features from a … platform devices; (Eade [0110] Fig. 2a-2b wherein the robot  if at least one of the extracted features does not match a stored geo- referenced visual feature, determining a pose for the platform device using IMU 35WO 2017/172778PCT/US2017/024554 measurements propagated from a location of a capture of a previous frame having an associated pose of the platform device and relative motion information between the previous frame and the current frame of the images captured by the camera determined using the tracked feature information; (Eade [0046] [0048] [0104-0105] wherein the robot mapping consists of landmark and pose nodes, and when a new landmark is marked, a pose/orientation of the robot is recorded see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map)  and if at least one of the extracted features matches a stored geo-referenced visual feature, determining a pose for the platform device using location information associated with the matched, georeferenced visual feature and relative motion information between the previous frame and the current frame (Eade [0110-0111] [0121] Fig. 2a-2b wherein the robot reevaluates old/previous features from various angles, i.e. uses current and previous frames to identify features see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map) of the images captured by the camera determined using the tracked feature information.  (Eade [0050] wherein matches in the camera are used to determine if the position of the landmark is correct).

	Eade does not appear to disclose:

	a plurality of platform devices or during GPS-denied or GPS-restricted navigation, 



	“a plurality of platform devices.” (Hoffman [0116] wherein the system includes multiple robots to image a surrounding and interact with objects in the environment based on stored images from multiple robots)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine multiple robots of Hoffman with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of mapping an environment with shared images of multiple robots in order to accurately and quickly improve and update the environment with accumulated image data (Hoffman [0116] [0130]).

	Additionally, Eade in view of Hoffman does not appear to disclose:

	during GPS-denied or GPS-restricted navigation

	However, in the same field of endeavor of vehicle navigation Moeglein discloses:

	“during GPS-denied or GPS-restricted navigation,” (Moeglein [0081] wherein wireless navigation signals are weak and limited navigation capabilities exist)



	Regarding claim 13 Eade in view of Hoffman and Moeglein disclose all of the limitations of claim 12 and Eade further discloses:

	The method of claim 12, wherein the previously stored geo-referenced visual features from a … devices comprise a map of previously stored geo-referenced visual features and the construction of the map comprises: for each of the … platform devices: (Eade [0096] wherein the mapping includes a scout and additional entity) capturing respective images proximate the platform device using a respective camera; extracting respective visual features for the captured images; (Eade [0111] wherein visual features are used to determine a current position of the robot) capturing corresponding motion measurements of the platform device during the image capture using a respective IMU device; Eade [0096] wherein the internal sensors use components that make up the IMU (gyro accelerometer etc.) and combines images and data to create a map.) capturing respective GPS measurements for each of the extracted features; (Eade [0096] where the GPS sensor is used to observe the environment) and determining and storing a pose for each of the extracted features using the IMU and GPS measurements.  (Eade [0046] [0048] [0104-0105] wherein the robot mapping consists of landmark and pose nodes, and when a new landmark is marked, a pose/orientation of the robot is recorded).


	 plurality of platform devices

	However, in the same field of endeavor of vehicle navigation Hoffman discloses:

	“plurality of platform devices.” (Hoffman [0116] wherein the system includes multiple robots to image a surrounding and interact with objects in the environment based on stored images from multiple robots)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine multiple robots of Hoffman with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of mapping an environment with shared images of multiple robots in order to accurately and quickly improve and update the environment with accumulated image data (Hoffman [0116] [0130]).


	Regarding claim 14 Eade in view of Hoffman and Moeglein discloses all of the limitations of claim 12 and further discloses:

	The method of claim 12, comprising sharing at least one of feature information for each of the extracted and stored visual features, IMU measurements for each of the extracted and stored visual features, and pose information for each of the extracted and stored visual features is (Eade [0046] [0048] [0104-0105] wherein the robot mapping consists of landmark and pose nodes, and when a new landmark is marked, a pose/orientation of the robot is recorded) shared among at least two of the …  platform devices. (Eade [0096] wherein the mapping includes a scout and additional entity).

	Eade does not appear to disclose:

	 plurality of platform devices

	However, in the same field of endeavor of vehicle navigation Hoffman discloses:

	“plurality of platform devices.” (Hoffman [0116] wherein the system includes multiple robots to image a surrounding and interact with objects in the environment based on stored images from multiple robots)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine multiple robots of Hoffman with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of mapping an environment with shared images of multiple robots in order to accurately and quickly improve and update the environment with accumulated image data (Hoffman [0116] [0130]).


	Regarding claim 15 Eade in view of Hoffman and Moeglein discloses all of the limitations of claim 14 but Eade does not appear to disclose:

	wherein a match between features of the at least two of the plurality of platform devices is used to establish a loop closure.

	However, in the same field of endeavor of vehicle navigation Hoffman discloses:

	“plurality of platform devices.” (Hoffman [0116] wherein the system includes multiple robots to image a surrounding and interact with objects in the environment based on stored images from multiple robots)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine multiple robots of Hoffman with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of mapping an environment with shared images of multiple robots in order to accurately and quickly improve and update the environment with accumulated image data (Hoffman [0116] [0130]).

	Additionally, Eade and Hoffman do not appear to disclose:

	wherein a match between features of the at least two of the plurality of platform devices is used to establish a loop closure

	However, in the same field of endeavor of vehicle navigation Moeglein discloses:

	“wherein a match between features of the at least two of the plurality of platform devices is used to establish a loop closure.” (Moeglein [0099] wherein the operation requires multiple walks through the same area in order to close the loop i.e. a match between current and previous visuals).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the loop closure status of Moeglein with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a more accurate mapping operation due to the need for confirming information between current and previous photos (Moeglein [0099]).

	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eade and Hoffman and Moeglein as applied to claims 1 and 7 above, and further in view of Gotoh et al (US Pre-Granted Publication No. US 2017/0012812 A1 hereinafter “Gotoh”).

	Regarding claim 3 Eade in view of Hoffman and Moeglein discloses all of the limitations of claim 1 and Eade further discloses:

The collaborative navigation and mapping subsystem of claim 1, wherein the pose is determined for the platform device (Eade [0096] wherein the mapping includes a scout and additional entity) …

	Eade does not appear to disclose:

	using a short-term smoother and a long-term smoother.

	However, in the same field of endeavor of vehicle navigation Gotoh discloses:

	“using a short-term smoother and a long-term smoother.” (Gotoh [0155] wherein the mapping system recognizes both long and short term changes to optimize the data based on the available information.

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the smoother of Gotoh with the vehicle navigation system of Eade and Moeglein because one of ordinary skill would have been motivated to make this modification in order to allow for an optimization method that is able to identify the best method for processing different scenarios and further improving the operation of the mapping system (Gotoh [0155]).

	Regarding claim 8 Eade in view of Hoffman and Moeglein discloses all of the limitations of claim 8 and further discloses:

The collaborative localization system of claim 7, wherein … an outlier rejection module to evaluate a quality of data from sensors to an expected performance and to an estimated navigation solution; (Eade [0135-0136] wherein the outlier data is considered unreliable and is repeated to remove the outlier) and a sensor selection module which receives data from the outlier rejection module to automatically select sensors that gives a best navigation solution. (Eade [0148] wherein the system automatically selects the images that are needed for the mapping of the environment).

	Eade does not appear to disclose:

	the inference module comprises: or a short-term smoother to provide initial pose estimates; a long-term smoother to provide slower pose estimates for visual features of the map; 

	However, in the same field of endeavor or vehicle navigation Moeglein disclose:

	“the inference module” (Moeglein [0103] wherein processing unit 152 is determined to be equivalent to the inference module (mapping module [0041]))

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the inference module of Moeglein with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of accurately mapping and navigating an environment even in situations and correctly identify features during mapping based on visual information (Moeglein [0103] [0150]).


	Additionally, Eade in view of Moeglein do not appear to disclose:

	a short-term smoother to provide initial pose estimates; a long-term smoother to provide slower pose estimates for visual features of the map;

	However, in the same field of endeavor of vehicle navigation Gotoh discloses:

	“a short-term smoother to provide initial pose estimates; a long-term smoother to provide slower pose estimates for visual features of the map;” (Gotoh [0155] wherein the mapping system recognizes both long and short term changes to optimize the data based on the available information.

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the smoother of Gotoh with the vehicle navigation system of Eade and Moeglein because one of ordinary skill would have been motivated to make this modification in order to allow for an optimization method that is able to identify the best method for processing different scenarios and further improving the operation of the mapping system (Gotoh [0155]).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	US 2012/0078510 discloses a system for using a camera, IMU, and GPS to determine a navigational system based on extracted features in a current frame compared to a previously captured frame. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664